
	
		II
		110th CONGRESS
		1st Session
		S. 1278
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Hagel (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  expand the scope of programs of education for which accelerated payments of
		  educational assistance under the Montgomery GI Bill may be used, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Survivors Employment and
			 Training Act of 2007.
		2.Expansion of education programs eligible
			 for accelerated payment of educational assistance under the Montgomery GI
			 bill
			(a)In generalSubsection (b) of section 3014A of title
			 38, United States Code, is amended by striking paragraph (1) and inserting the
			 following new paragraph (1):
				
					(1)enrolled in either—
						(A)an approved program of education that leads
				to employment in a high technology occupation in a high technology industry (as
				determined pursuant to regulations prescribed by the Secretary); or
						(B)an approved program of education lasting
				less than two years that leads to employment in a sector of the economy, as
				identified by the Department of Labor, that—
							(i)is projected to—
								(I)experience a substantial increase in the
				number of jobs; or
								(II)positively affect the growth of another
				sector of the economy; or
								(ii)consists of existing or emerging businesses
				that are being transformed by technology and innovation and require new skills
				for workers;
				and
							.
			(b)Conforming expansion of program of
			 educationSuch section is
			 further amended—
				(1)by redesignating subsection (g) as
			 subsection (h); and
				(2)by inserting after subsection (f) the
			 following new subsection (g):
					
						(g)For purposes of this section, a program of
				education includes a program of education (as defined in section 3002(3) of
				this title) pursued at a tribally controlled college or university (as such
				term is defined in section 2 of the Tribally Controlled College or University
				Assistance Act of 1978 (25 U.S.C.
				1801)).
						.
				(c)Conforming amendments
				(1)Heading amendmentThe heading of such section is amended to
			 read as follows:
					
						3014A.Accelerated payment of basic educational
				assistance
						.
				(2)Clerical amendmentThe item relating to such section in the
			 table of sections at the beginning of chapter 30 of such title is amended to
			 read as follows:
					
						
							3014A. Accelerated payment of
				basic educational
				assistance.
						
						.
				3.Accelerated payment of survivors' and
			 dependents' educational assistance for certain programs of education
			(a)In generalSubchapter IV of chapter 35 of title 38,
			 United States Code, is amended by inserting after section 3532 the following
			 new section:
				
					3532A.Accelerated payment of educational
				assistance allowance
						(a)The educational assistance allowance
				payable under section 3531 of this title with respect to an eligible person
				described in subsection (b) may, upon the election of such eligible person, be
				paid on accelerated basis in accordance with this section.
						(b)An eligible person described in this
				subsection is an individual who is—
							(1)enrolled in either—
								(A)an approved program of education that leads
				to employment in a high technology occupation in a high technology industry (as
				determined pursuant to regulations prescribed by the Secretary); or
								(B)an approved program of education lasting
				less than two years that leads to employment in a sector of the economy, as
				identified by the Department of Labor, that—
									(i)is projected to—
										(I)experience a substantial increase in the
				number of jobs; or
										(II)positively affect the growth of another
				sector of the economy; or
										(ii)consists of existing or emerging businesses
				that are being transformed by technology and innovation and require new skills
				for workers; and
									(2)charged tuition and fees for the program of
				education that, when divided by the number of months (and fractions thereof) in
				the enrollment period, exceeds the amount equal to 200 percent of the monthly
				rate of educational assistance allowance otherwise payable with respect to the
				individual under section 3531 of this title.
							(c)(1)The amount of the accelerated payment of
				educational assistance payable with respect to an eligible person making an
				election under subsection (a) for a program of education shall be the lesser
				of—
								(A)the amount equal to 60 percent of the
				established charges for the program of education; or
								(B)the aggregate amount of educational
				assistance allowance to which the individual remains entitled under this
				chapter at the time of the payment.
								(2)In this subsection, the term
				established charges, in the case of a program of education,
				means the actual charges (as determined pursuant to regulations prescribed by
				the Secretary) for tuition and fees which similarly circumstanced nonveterans
				enrolled in the program of education would be required to pay. Established
				charges shall be determined on the following basis:
								(A)In
				the case of an individual enrolled in a program of education offered on a term,
				quarter, or semester basis, the tuition and fees charged the individual for the
				term, quarter, or semester.
								(B)In
				the case of an individual enrolled in a program of education not offered on a
				term, quarter, or semester basis, the tuition and fees charged the individual
				for the entire program of education.
								(3)The educational institution providing the
				program of education for which an accelerated payment of educational assistance
				allowance is elected by an eligible person under subsection (a) shall certify
				to the Secretary the amount of the established charges for the program of
				education.
							(d)An accelerated payment of educational
				assistance allowance made with respect to an eligible person under this section
				for a program of education shall be made not later than the last day of the
				month immediately following the month in which the Secretary receives a
				certification from the educational institution regarding—
							(1)the person’s enrollment in and pursuit of
				the program of education; and
							(2)the amount of the established charges for
				the program of education.
							(e)(1)Except as provided in paragraph (2), for
				each accelerated payment of educational assistance allowance made with respect
				to an eligible person under this section, the person's entitlement to basic
				educational assistance under this chapter shall be charged the number of months
				(and any fraction thereof) determined by dividing the amount of the accelerated
				payment by the full-time monthly rate of educational assistance allowance
				otherwise payable with respect to the person under section 3531 of this title
				as of the beginning date of the enrollment period for the program of education
				for which the accelerated payment is made.
							(2)If the monthly rate of educational
				assistance allowance otherwise payable with respect to an eligible person under
				section 3531 of this title increases during the enrollment period of a program
				of education for which an accelerated payment of educational assistance
				allowance is made under this section, the charge to the person's entitlement to
				educational assistance under this chapter shall be determined by prorating the
				entitlement chargeable, in the manner provided for under paragraph (1), for the
				periods covered by the initial rate and increased rate, respectively, in
				accordance with regulations prescribed by the Secretary.
							(f)The Secretary may not make an accelerated
				payment of educational assistance allowance under this section for a program of
				education with respect to an eligible person who has received an advance
				payment under section 3680(d) of this title for the same enrollment
				period.
						(g)For purposes of this section, a program of
				education includes a program of education (as defined in section 3002(3) of
				this title) pursued at a tribally controlled college or university (as such
				term is defined in section 2 of the Tribally Controlled College or University
				Assistance Act of 1978 (25 U.S.C. 1801)).
						(h)The Secretary shall prescribe regulations
				to carry out this section. The regulations shall include requirements,
				conditions, and methods for the request, issuance, delivery, certification of
				receipt and use, and recovery of overpayment of an accelerated payment of
				educational assistance allowance under this section. The regulations may
				include such elements of the regulations prescribed under section 3014A of this
				title as the Secretary considers appropriate for purposes of this
				section
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 35 of such title is amended by inserting after the item relating to
			 section 3532 the following new item:
				
					
						3532A. Accelerated payment of educational assistance
				allowance.
					
					.
			
